Whiteield, C.
The instruction No. 2 for the state is erroneous. It is erroneous for the reasons set out in Williams v. State, 95 Miss. 671, 49 South. 513, and since there is no instruction in the case which cures this error, and the case is one of circumstantial evidence, and an exceedingly close case on its facts, the giving of said instruction constitutes reversible error.
We consider no other assignment of error.

Reversed and remanded.

Per Curiam.
The above opinion is adopted as the opinion 'of the court, and for the reasons therein indicated the case is reversed and remanded.